                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                               UNITED STATES DISTRICT COURT                            July 22, 2019
                                SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                  CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                              §
 Plaintiff/Respondent,                                 §
                                                       §
       v.                                              §   CRIMINAL NO. 2:16-604
                                                       §   CIVIL NO. 2:18-228
MICHAEL COOKE FASELER, II,                             §
 Defendant/Movant.                                     §

                              MEMORANDUM OPINION & ORDER

       Defendant/Movant Michael Cooke Faseler, II, filed a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255, memorandum in support, and supplemental

motion under 28 U.S.C. § 2255. D.E. 56, 56-2, 65. 1 Pending before the Court are the United

States of America’s (the “Government”) motion and supplemental motion for judgment on the

record (D.E. 64, 71), to which Movant has responded (D.E 66, 72, 73).

I. BACKGROUND

       Movant was charged with being a felon in possession of two firearms, which were found

on his person after sheriff’s deputies were dispatched to a disturbance in which Movant was

involved. Movant filed a motion to suppress evidence of the firearms on the grounds the deputies

did not have reasonable suspicion to conduct the pat-down search that uncovered the weapons.

       The Court conducted an evidentiary hearing on Movant’s motion to suppress, during

which Nueces County Sheriff’s Deputies Luis Munoz and Eusebio Lerma testified regarding the

events that led to Movant’s arrest. See 9/21/2016 Supp. Hrg. Tr., D.E. 48. On June 29, 2016,

partners Munoz and Lerma were dispatched to a weapons disturbance off Highway 286 and FM

43 at a fireworks stand located on property owned by Movant’s father. Witnesses provided a


       1. Docket entries refer to the criminal case.



                                                       1
description of two males, one in a red shirt and one in a black shirt and black jeans, who were

traveling in a black truck. Deputies learned that the suspect, Movant Michael Faseler, made

comments to individuals at the fireworks stand that he was “going to shoot the place up.” Two

other officers warned the deputies via radio that local law enforcement had previous disturbance

calls at the Faseler residence and Movant was known to be violent.

       When the deputies arrived at the fireworks stand, they spoke to a visibly shaken Justin

Kemp. Kemp was the manager of the fireworks stand and stated that the disturbance involved an

alleged non-payment of rental income and that Movant had already left the scene. The deputies

left but returned an hour later when they received another call stating that Movant had come back

to the fireworks stand. Upon their second arrival, the deputies observed two males matching the

description provided by the witnesses walking from the fireworks stand to a black truck. The

deputies detained the men on suspicion of committing the Texas offense of terroristic threat.

They identified Movant, who was wearing a black shirt and black jeans, and his companion,

Steven Engel.

       When Deputy Munoz told Movant he was going to pat him down for officer safety,

Movant admitted he had two guns on his person. Deputy Munoz performed the pat down and

retrieved the two weapons, both of which had a round in the chamber. He also found ammunition

in Movant’s pocket. Movant had a prior felony conviction and was prohibited from carrying a

firearm. He was arrested for terroristic threat and being a felon in possession of a firearm.

       After the Government presented its evidence, the Court asked Movant’s counsel if he had

any witnesses or evidence to present. Counsel replied that he did not. In closing, Movant’s

counsel argued that Deputy Munoz was not justified in conducting the pat down, and the

deputies could not cite any specific articulable facts that would justify their belief that Movant



                                                  2
was armed and dangerous. The Government countered that the testimony adduced at the hearing

that Movant threatened to “shoot the place up,” together with Movant’s admission that he was

carrying guns on his person, supported Deputy Munoz’ execution of the pat-down search. The

Court agreed with the Government and denied Movant’s motion to suppress.

       On October 17, 2016, Movant entered a conditional guilty plea to Count One of the

Indictment, retaining his right to appeal the denial of his motion to suppress.

       The Presentence Investigation Report assigned Movant a base offense level of 24

pursuant to U.S.S.G. § 2K2.1(a)(2) because he had at least two prior felony convictions for either

a crime of violence or a controlled substance offense. Two levels were added pursuant to §

2K2.1(b)(1)(A) because the offense involved 3 to 7 firearms. 2 Movant was given a three-level

adjustment for acceptance of responsibility. The resulting advisory Guideline range for Level 23,

Criminal History Category V, was 84–105 months. On November 28, 2016, the Court sentenced

Movant to 70 months’ imprisonment and 3 years’ supervised release. Judgment was entered the

following day.

       In accordance with his conditional plea, Movant appealed the denial of his motion to

suppress. On January 24, 2018, the Fifth Circuit affirmed the denial of Movant’s motion to

suppress and affirmed his conviction and sentence. Movant did not file a petition for certiorari

with the Supreme Court. His conviction became final on April 24, 2018. He filed the present

motion on July 30, 2018. It is timely.

II. MOVANT’S ALLEGATIONS

       Movant claims that defense counsel was constitutionally ineffective because he:

       1. Failed to adequately investigate and successfully litigate the motion to suppress, and

       2. Failed to object to the four-level enhancement under U.S.S.G. § 2K2.1(a)(2).

       2. The deputies found a third firearm in the bed of Movant’s truck at the time of his arrest. PSR ¶ 7.

                                                        3
III. ANALYSIS

       A. 28 U.S.C. § 2255

       There are four cognizable grounds upon which a federal prisoner may move to vacate, set

aside, or correct his sentence: (1) constitutional issues, (2) challenges to the district court’s

jurisdiction to impose the sentence, (3) challenges to the length of a sentence in excess of the

statutory maximum, and (4) claims that the sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255; United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). “Relief under 28

U.S.C. § 2255 is reserved for transgressions of constitutional rights and for a narrow range of

injuries that could not have been raised on direct appeal and would, if condoned, result in a

complete miscarriage of justice.” United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

       B. Ineffective Assistance of Counsel

       An ineffective assistance of counsel allegation presented in a § 2255 motion is properly

analyzed under the two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 689

(1984). United States v. Willis, 273 F.3d 592, 598 (5th Cir. 2001). To prevail on a claim of

ineffective assistance of counsel, a movant must demonstrate that his or her counsel’s

performance was both deficient and prejudicial. Id. This means that a movant must show that

counsel’s performance was outside the broad range of what is considered reasonable assistance

and that this deficient performance led to an unfair and unreliable conviction and sentence.

United States v. Dovalina, 262 F.3d 472, 474–75 (5th Cir. 2001).

       In reviewing ineffectiveness claims, “judicial scrutiny of counsel’s performance must be

highly deferential,” and every effort must be made to eliminate “the distorting effects of

hindsight.” Strickland, 466 U.S. at 689. An ineffective assistance claim focuses on “counsel’s

challenged conduct on the facts of the particular case, viewed as of the time of counsel’s



                                               4
conduct[,]” because “[i]t is all too tempting for a defendant to second-guess counsel’s assistance

after conviction or adverse sentence.” Id. at 689–90. With regard to the prejudice requirement, a

movant must show that “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. “Failure to prove

either deficient performance or actual prejudice is fatal to an ineffective assistance claim.”

Carter v. Johnson, 131 F.3d 452, 463 (5th Cir. 1997). “A court need not address both

components of the inquiry if the defendant makes an insufficient showing on one.” Armstead v.

Scott, 37 F.3d 202, 210 (5th Cir. 1994).

        B. Motion to Suppress

        Movant claims his counsel was constitutionally ineffective for failing to successfully

litigate a motion to suppress the firearms seized by deputies on June 29, 2016. Specifically,

Movant alleges counsel did not interview any witnesses, failed to subpoena any witnesses to

testify on Movant’s behalf, and prohibited Movant from testifying at the suppression hearing.

This resulted in Movant’s inability to demonstrate that Kemp set him up with a false allegation

of terroristic threat.

                 1. Failure to Investigate

        Under Strickland, a petitioner “who alleges a failure to investigate on the part of his

counsel must allege with specificity what the investigation would have revealed and how it

would have altered the outcome of the [case].” United States v. Green, 882 F.2d 999, 1003 (5th

Cir. 1989) (citing Alexander v. McCotter, 775 F.2d 595 (5th Cir. 1985)). See also United States.

v. Bernard, 762 F.3d 467, 472 (5th Cir. 2014). Moreover, “complaints of uncalled witnesses are

not favored in federal habeas corpus review because allegations of what a witness would have

testified are largely speculative.” United States v. Fields, 761 F.3d 443, 461 (5th Cir. 2014)



                                                5
(quoting Sayre v. Anderson, 238 F.3d 631, 635–36 (5th Cir. 2001)). To prevail on such a claim,

“‘the petitioner must name the witness, demonstrate that the witness was available to testify and

would have done so, set out the content of the witness’s proposed testimony, and show that the

testimony would have been favorable to a particular defense.’” Id. (quoting Day v. Quartermain,

566 F.3d 527, 538 (5th Cir. 2009)).

        Movant claims “Mr. W” would have testified that Movant “was never violent, never

made any threats, no[r] were there ever any incidents involving rent or payment.” D.E. 72, p. 4.

Movant maintains that Engel would have testified that he and Movant went to the bank on the

morning in question and therefore could not have made threats at the fireworks stand like Kemp

claimed. Counsel also should have “obtained statements and/or affidavits from the bank

employees to verify that [Movant] was at the bank that morning.” Id.

        Movant has failed to identify the bank he visited or name any specific employees on duty

the morning of June 29, 2016, nor has he provided an actual name for “Mr. W.” Movant also

offers no support for any of his proposed witnesses’ availability or willingness to testify at the

suppression hearing or the content of their testimony, aside from his own self-serving

declarations. 3 Accordingly, his failure-to-investigate claim must fail.

                 2. Failure to Allow Movant to Testify

        Movant states that he “was present and willing to testify at the suppression hearing

regarding the alleged incident, including the fact that [Kemp] had told [Movant] to come over to

the fireworks stand to collect the rent, and had reported a false ‘terroristic threat’ complaint to


          3. Attached to one of Movant’s filings is a series of purported emails signed by “Ram” and dated February
11–27, 2019. One says, “No. I checked with everyone in the office. We have no idea who those people are.” D.E.
72-1, p. 3. Another reads, “I have already stated that Mr. W Fireworks did not call in a police report and do not
know the people you mentioned. This text is proof of this fact. You can use[.]” Id. p. 4. These emails are
unauthenticated, do not include the name or email address of the sender, provide no context as to who “these
people” are, and do nothing to show that “Ram” or anyone affiliated with Mr. W. Fireworks was available and
willing to testify on Movant’s behalf back in 2016.

                                                        6
police when in fact [Movant] had not even been to the fireworks stand.” D.E. 56-2, pp. 12–13.

Instead, Kemp “was merely attempting to lure [Movant] to the fireworks stand and have him

arrested for a crime that never even occurred.” Id. at 13. However, defense counsel “kept

[Movant] from testifying himself regarding the facts of the alleged incident.” Id.

       A criminal defendant has a fundamental right to testify in his own behalf. United States v.

Brown, 217 F.3d 247, 258 (5th Cir. 2000), vacated on other grounds by Randle v. United States,

121 S.Ct. 1072 (2001); United States v. Martinez, 181 F.3d 627, 628 (5th Cir. 1999). This right is

granted to the defendant personally and not to his counsel. Jordan v. Hargett, 34 F.3d 310, 312

(5th Cir. 1994) (citing United States v. Teague, 953 F.2d 1525, 1532 (11th Cir. 1992)). However,

       a defendant must alert the trial court that he desires to testify or that there is a
       disagreement with defense counsel regarding whether he should take the stand.
       When a defendant does not alert the trial court of a disagreement, waiver of the
       right to testify may be inferred from the defendant’s conduct. Waiver is presumed
       from the defendant’s failure to testify or from the defendant’s failure to notify the
       trial court of the desire to do so.

United States v. Webber, 208 F.3d 545, 551 (6th Cir. 2000).

       Movant’s trial counsel, Jason Wolf, submitted a sworn affidavit stating, “I never

prevented Mr. Faseler from taking the witness stand. I asked him if he wanted to testify and he

said no.” Wolf Aff., D.E. 69. Movant responded that he “never said no to Counselor Wolf

because [he] was never asked by Mr. Wolf if he wanted to take the witness stand.” D.E. 72 at 2.

Instead, Movant states, “I did inform my attorney, Mr. Wolf, to allow me to testify because the

jury was hearing only one side of the story and not all the facts.” Faseler Aff., D.E. 72-2 p. 5 ¶

31. It is unclear when this occurred, as there was no jury at the suppression hearing. Movant

states that he knew he had the right to testify on his own behalf and claims he made “numerous

outbursts” in court “due to [his] urgency to take the stand and testify as to his side of the story,”

after which “the Court instructed Mr. Wolf to restrain his client.” D.E. 73, p. 2. However, the


                                                 7
record shows that Movant was silent throughout the suppression hearing and made no outbursts

at any proceeding in this case. Finally, Movant stated under oath at rearraignment that he was

satisfied with counsel’s representation. 10/17/2016 Rearraign. Tr., D.E. 49 at 13:5-7.

       There is nothing in the record indicating that Movant alerted counsel or the Court that he

wished to testify at any time, and he expressly waived his right to testify at trial when he pled

guilty. Because Movant failed to show that counsel prevented him from exercising his right to

testify or that he alerted the Court to any disagreement with counsel, waiver is presumed.

               3. Prejudice

       Finally, Movant has failed to demonstrate that the outcome of the suppression hearing

would have been different had he or any of his purported alibi witnesses been called to testify.

Even assuming Movant is correct that Kemp lied to law enforcement and the whole 911 call was

a setup, this evidence would only serve as a defense to the terroristic threat charge. The issue at

the suppression hearing was whether the deputies had a reasonable belief that Movant was armed

in order to justify a pat-down search, based on the information they had at the time. The Fifth

Circuit held on appeal that they did:

       The deputies were entitled to rely on the information they received from the police
       dispatcher, their fellow officers, and eyewitnesses when deciding to conduct a frisk
       for weapons. United States v. Vickers, 540 F.3d 356, 361 (5th Cir. 2008). Although
       the dispatch indicated no weapons were displayed and the deputies did not see a
       weapon, it was reasonable for them to infer Faseler was likely armed and a danger
       to others based on his threat to “shoot the place up”, and his prior violence towards
       law enforcement. United States v. Estrada, 459 F.3d 627, 631–33 (5th Cir. 2006);
       United States v. Michelletti, 13 F.3d 838, 840–841 (5th Cir. 1994) (en banc).

       Therefore, contrary to his assertion, the deputies had reasonable, articulable
       suspicion he was armed and dangerous, to justify the pat-down search. Terry v.
       Ohio, 392 U.S. 1, 30 (1968); Estrada, 459 F.3d at 631.

United States v. Faseler, 709 F. App’x 308, 308–09 (5th Cir. 2018) (unpublished); D.E. 55.




                                                8
       Movant has failed to demonstrate both deficient performance and prejudice regarding

counsel’s failure to investigate or to call Movant or other witnesses at the suppression hearing.

Accordingly, this claim is denied.

       C. U.S.S.G. § 2K2.1(a)(2) Enhancement

       Movant next claims counsel was ineffective for failing to object to the four-level

enhancement pursuant to U.S.S.G. § 2K2.1(a)(2). According to Movant, his 2007 convictions for

possession of methamphetamine and possession of certain chemicals with the intent to

manufacture controlled substances and his 2011 robbery conviction did not qualify for

enhancement purposes, citing the Supreme Court’s recent decisions in Johnson, Dimaya, and

Mathis.

       Under the Armed Career Criminal Act (ACCA), a person who possesses a gun in

violation of 18 U.S.C. § 922(g) after sustaining three prior convictions for a “serious drug

offense” or “violent felony” faces a minimum prison term of 15 years and a maximum of life. 18

U.S.C. § 924(e)(1). The ACCA defines the term “violent felony” to mean any felony that: (i)

“has as an element the use, attempted use, or threatened use of physical force against the person

of another;” (ii) “is burglary, arson, or extortion, [or] involves use of explosives,” or “otherwise

involves conduct that presents a serious potential risk of physical injury to another.” 18 U.S.C.

§924(e)(2)(b) (emphasis added). The preceding italicized text—also known as the “residual

clause”—was declared unconstitutionally vague by the Supreme Court in Johnson v. United

States, 135 S.Ct. 2551, 2563 (2015). Citing Johnson, the Supreme Court declared that a

similarly-worded residual clause defining “crime of violence,” as incorporated into the

Immigration and Nationality Act’s (INA) definition of aggravated felony, was also

unconstitutionally vague. Sessions v. Dimaya, 138 S.Ct. 1204, 1210 (2018).



                                                 9
       Movant’s sentence was not enhanced using a residual clause like those declared

unconstitutional under Johnson and Dimaya. Movant’s sentence was enhanced because he had

two or more previous felony convictions for either a “crime of violence” or a “controlled

substance offense” under U.S.S.G. § 2K2.1(a)(2). Those terms are defined as follows:

       (a) The term “crime of violence” means any offense under federal or
       state law, punishable by imprisonment for a term exceeding one year,
       that—

              (1)    has as an element the use, attempted use, or threatened use of
              physical force against the person of another, or

              (2)     is murder, voluntary manslaughter, kidnapping, aggravated
              assault, a forcible sex offense, robbery, arson, extortion, or the use or
              unlawful possession of a firearm described in 26 U.S.C. § 5845(a) or
              explosive material as defined in 18 U.S.C. § 841(c).

       (b) The term “controlled substance offense” means an offense under federal or
       state law, punishable by imprisonment for a term exceeding one year, that
       prohibits the manufacture, import, export, distribution, or dispensing of a
       controlled substance (or a counterfeit substance) or the possession of a controlled
       substance (or a counterfeit substance) with intent to manufacture, import,
       export, distribute, or dispense.

U.S.S.G. § 4B1.2.

       The Fifth Circuit has explicitly held that Texas robbery qualifies as an enumerated “crime

of violence” under the Sentencing Guidelines. See United States v. Flores-Vasquez, 641 F.3d

667, 670 n.1 (5th Cir. 2011); United States v. Santiesteban-Hernandez, 469 F.3d 376, 380–81

(5th Cir. 2006), overruled on other grounds by United States v. Rodriguez, 711 F.3d 541, 547–63

(5th Cir. 2013) (en banc). Movant argues that “Texas defines robbery more broadly than the

Guidelines,” citing Mathis v. United States, 136 S. Ct. 2243 (2016). However, since Mathis, the

Fifth Circuit has “reaffirm[ed] that Texas robbery is no broader than generic robbery.” United

States v. Nunez-Medrano, 751 F. App’x 494, 500 (5th Cir. 2018). Movant’s 2011 Texas robbery

conviction is therefore a crime of violence under § 2K2.1(a)(2). He offers no argument or


                                               10
explanation as to why his 2007 convictions for possession of methamphetamine and certain

chemicals with the intent to manufacture controlled substances (methamphetamine) do not

qualify as controlled substance offenses.

       Movant’s counsel was not ineffective for failing to make a frivolous objection to the

enhancement under U.S.S.G. § 2K2.1(a)(2). See Clark v. Collins, 19 F.3d 959, 966 (5th Cir.

1994). Accordingly, this claim is denied.

IV. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(A). Although Movant has not yet filed a notice of appeal, the § 2255 Rules instruct

this Court to “issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” RULE 11, § 2255 RULES.

       A certificate of appealability (COA) “may issue. . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA

determination under § 2253(c) requires an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To warrant

a grant of the certificate as to claims denied on their merits, “[t]he petitioner must demonstrate

that reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This standard requires a §

2255 movant to demonstrate that reasonable jurists could debate whether the motion should have

been resolved differently, or that the issues presented deserved encouragement to proceed

further. United States v. Jones, 287 F.3d 325, 329 (5th Cir. 2002) (relying upon Slack, 529 U.S.

at 483–84).



                                                11
       Based on the above standards, the Court concludes that Movant is not entitled to a COA on

any of his claims. That is, reasonable jurists could not debate the Court’s resolution of his claims,

nor do these issues deserve encouragement to proceed. See Jones, 287 F.3d at 329.

V. CONCLUSION

       For the foregoing reasons, the Government’s motion and supplemental motion for judgment

on the record (D.E. 64, 71) are GRANTED; Movant’s motion and supplemental motion under 28

U.S.C. § 2255 (D.E. 56, 65) are DENIED; and Movant is DENIED a Certificate of Appealability.

       It is so ORDERED this 18th day of July, 2019.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE




                                                 12
